Citation Nr: 0923512	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-41 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the character of the appellant's husband's discharge 
from service is a bar to VA benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant's deceased husband apparently had recognized 
active duty service from December 1941 to April 1942 and from 
August 1945 to June 1946.  He passed away in February 1992.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 denial letter of the Manila 
RO.  In a letter received in May 2006, the appellant 
requested an informal personal hearing; she withdrew this 
request in a letter received in September 2006.  This case 
was previously before the Board in December 2007, when the 
Board reopened the claim and remanded it for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

In February 1997, following the death of her husband, the 
appellant filed a Dependency and Indemnity Compensation (DIC) 
claim.  An October 1997 decisional letter denied the 
appellant's claim seeking to establish that her husband's 
character of discharge was not a bar to VA benefits.  The 
decisional letter noted that the appellant's husband had not 
been successful in refuting the character of his discharge 
prior to his death, and that she had not submitted any 
documents (other than her own personal statements) to show 
that her husband had been discharged under conditions other 
than dishonorable.  The appellant did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.

In July 2004, the appellant requested to reopen her claim 
seeking to establish that her husband's character of 
discharge was not a bar to VA benefits.  In support, she 
submitted a copy of a Presidential Memorial Certificate (PMC) 
signed by President William J. Clinton, and issued to honor 
the memory of her husband in recognition of his service with 
the Armed Forces of the United States.

In a December 2007 decision, the Board reopened the 
appellant's claim finding that the PMC constituted new and 
material evidence, as it was not previously of record and 
indicated that the appellant's husband may have been 
honorably discharged.  (Significantly, PMC certificates are 
issued to acknowledge and honor the memory of honorably 
discharged deceased veterans.)  See 38 U.S.C.A. § 112.  The 
Board also remanded the claim for further development, 
finding that the National Cemetery Administration's (NCA) 
issuance of the certificate was inconsistent with the 
Veterans' Benefit Administration's finding that the 
appellant's husband was not honorably discharged.  
Specifically, the Board asked the RO/AMC to:

[A]rrange for the authentication of the PMC 
submitted in this case and, if it is authenticated, 
arrange for a conclusive reconciliation of the 
issuance of that document with the service 
department's certification that the appellant's 
husband's discharge from service was under 
dishonorable conditions.  This development should 
include ascertaining the basis for the issuance of 
the PMC (i.e., what documents were reviewed to 
determine that issuance of the PMC was warranted), 
as well as recertification of the husband's service 
by the service department.  Any inconsistencies in 
the record in this regard must be conclusively 
resolved.  

See December 2007 Board decision (emphases added).  

In February 2008, the AMC requested that the appellant 
provide authentication of the photocopied PMC.  In a May 2008 
notarized certification, the appellant stated, "This is to 
certify that [the attached PMC] is a faithful reproduction of 
the original copy of one of my records, which is in my 
possession."

In April 2009, the Memorial Programs Service (the NCA office 
that administers the Government Headstone and Marker Program 
and the PMC Program) certified that it has no record of 
issuing a PMC in memory of Wilfred Justina Baban.  They 
explained that, "Under the First Notice of Death (FNOD) 
Program, VA Regional Offices send out a PMC to a veteran's 
next of kin upon notification of the veteran's death.  It is 
possible that a PMC was issued in memory of this veteran 
without his eligibility being properly verified by the local 
VA Regional Office."  They also noted that the Memorial 
Programs Service (MPS) "does not accept a copy of a PMC 
issued for a veteran as documentation for verifying the 
veteran's eligibility for a Government-furnished headstone or 
marker."

While the MPS has provided a plausible explanation for how 
the appellant may have received a PMC (in light of their 
certification that they did not issue one in memory of the 
appellant's husband), the issuance of that document has not 
been conclusively reconciled with the service department's 
certification that the appellant's husband's from service was 
under dishonorable conditions.  Significantly, the basis for 
the issuance of the PMC has not been determined, and the 
inconsistencies in the record have not been conclusively 
resolved.  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	The RO should arrange for an 
investigation to ascertain the 
circumstances under which the PMC was 
issued in the instant case.  The appellant 
should be asked to describe the 
circumstances under which she acquired the 
PMC; specifically, it should be determined 
when she requested a PMC, what office 
and/or person was contacted, and what 
office and/or person issued the PMC.  If 
any documents were submitted along with 
the appellant's request for a PMC, they 
should be identified and copies secured 
for the record (if not already in the 
claims file).  Any leads uncovered should 
be pursued to their logical conclusion.  
This includes contacting the office and/or 
person identified by the appellant as the 
issuing party to determine the basis for 
their decision.  

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

